Citation Nr: 9929096	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-40 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma, prior to October 7, 1999, the effective 
date of the revisions of the rating criteria pertaining to 
respiratory disorders.

2.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma, from October 7, 1999, the effective date of 
the revisions of the rating criteria pertaining to 
respiratory disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1981.

By rating decision in August 1994, service connection was 
granted for bronchial asthma, with an evaluation of 10 
percent.  In February 1996, the veteran filed a claim for an 
increased rating for asthma.  This appeal arises from the 
July 1996 rating decision from the Boston, Massachusetts 
Regional Office (RO) that continued the evaluation of 10 
percent for the veteran's service connected bronchial asthma.  
A Notice of Disagreement was filed in August 1996 and a 
Statement of the Case was issued in August 1996.  A 
substantive appeal was filed in September 1996 with no 
hearing requested.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 10 percent 
for bronchial asthma is plausible, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

2.  Prior to October 7, 1996, the effective date of the 
revision of the rating criteria for respiratory disorders, 
the symptoms of the veteran's bronchial asthma were not of 
such severity as to result in frequent asthmatic attacks with 
moderate dyspnea on exertion between attacks.  

3.  From October 7, 1996, the veteran's bronchial asthma 
required the use of daily inhalational therapy. 

4.  The manifestations of service connected bronchial asthma 
do not result in symptoms such as frequent attacks of asthma, 
marked dyspnea on exertion between attacks with only 
temporary relief by mediation, or more than light manual 
labor precluded; or FEV-1 of 40- to 55-percent predicted, 
FEV-1/FVC of 40 to 55 percent, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
courses of systemic corticosteroids. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for bronchial asthma, prior to October 7, 1996, 
the effective date of the revision for the rating criteria 
for respiratory disorders, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (as in 
effect prior to October 7, 1996). 

2.  The criteria for the assignment of a rating of 30 percent 
and no greater for bronchial asthma under the criteria in 
effect from October 7, 1996 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (as in 
effect prior and subsequent to November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show treatment for 
bronchitis.  

In January 1994, the veteran filed a claim for service 
connection for a lung condition.

By rating action of August 1994, service connection for 
bronchial asthma was granted with an evaluation of 10 
percent.  

In February 1996, the veteran filed a claim for an increased 
rating for her service connected asthma.

A VA outpatient record from January 1996 indicates that the 
veteran was seen with ongoing non productive cough and 
exertional (non-limiting) dyspnea.  She had intermittent 
rhinorrhea.  The impression noted that the veteran was 
symptomatic from asthma.  

A VA outpatient record from later in January 1996 indicates 
that the veteran was seen with a history of asthma.  There 
was no current evidence of airway obstruction.  Her symptoms 
had improved with Serevent.  It was suspected that she had 
significant post nasal drip that was causing a lot of her 
symptoms.  

On a VA examination in June 1996, the veteran presented with 
a history of bronchitis and bronchial asthma.  She had 
intermittent shortness of breath with exercise intolerance.  
She stated that she had 1-2 flight dyspnea.  She produced no 
regular sputum.  Currently she was on Serevent, two 
inhalations twice a day.  On examination, no shortness of 
breath was obvious on moderate to mild activity.  The chest 
configuration was normal.  Lung fields were clear.  There 
were no wheezes, rales, or rhonchi.  The impression included 
bronchial asthma.  

By rating action of July 1996, the evaluation of bronchial 
asthma, which was currently 10 percent, was continued.  The 
current appeal to the Board arises from this action. 

April 1994 and February 1996 records from the Navy Reserve 
show that the veteran was discharged due to a history of 
bronchial asthma with episodic exacerbation, requiring 
chronic use of drug therapy. 

VA outpatient records from October 1996 to October 1998 show 
that: 

In October 1996, the veteran was seen with complaints of a 
cough.  Her medications included Serevent, twice daily, and 
Albuterol as needed; the veteran usually used it one to two 
times a day.  The spirometry showed FVC of 110 percent, FEV1 
of 107 percent, and a ratio of 80 percent, consistent with a 
normal study.  There was no bronchodilator response.  The 
impression included most likely a post viral syndrome induced 
cough and/or worsening of her rhinitis.  

In November 1996 the veteran was seen for a follow up of 
chronic cough.  The past medical history included asthma, 
never intubated or admitted.  The assessment included cough, 
likely post viral syndrome.  It was noted that recent 
pulmonary function tests were within normal limits.  

In January 1997 it was noted that the veteran was seen with a 
cough.  The veteran continued to demonstrate no evidence of 
asthma.  

In February 1997, April 1997, and June 1997, it was noted 
that the veteran's past medical history included asthma.  A 
pulmonary function test was normal.  Ventilation perfusion 
was negative.  She used a metered dose inhaler as needed.  
The assessments included asthma with no symptoms.  

In July 1997, the veteran was seen with a paroxysmal cough.  
She had breathing difficulties on humid days.  She had used 
the Albuterol up to 10 times a day.  Her breathing was so bad 
last week, she came to the emergency ward where portable 
spirometry readings were at baseline of normal.  Her 
medications were Serevent, twice daily, and Albuterol as 
needed.  The spirometry showed FVC of 106 percent, and FEV1 
of 101 percent, and a ratio of 78 percent.  It was a normal 
spirometry with no significant change following a 
bronchodilator.  It was noted that her recent increased 
respiratory symptoms did not appear to be related to asthma 
or rhinitis.  There continued to be no objective evidence of 
asthma.  

In August 1997, it was noted that the veteran's past medical 
history included asthma.  A pulmonary function test was 
normal.  Ventilation perfusion was negative.  She used a 
metered dose inhaler as needed.  It was noted that the 
veteran was not felt to have asthma.

In September 1997, the veteran was seen with complaints to 
include being ill with bronchitis and "asthma".  

In January 1998, the veteran was seen with complaints of 
paroxysmal cough, chronic rhinitis, and reported history of 
asthma.  Her medications were Serevent, twice a day and 
Albuterol as needed; the veteran used it three to four times 
a day.  A spirometry showed FVC of 112 percent, FEV1 of 104 
percent, and a ratio of .77.  It was noted that this was 
normal.  The impression included ongoing significant 
rhinitis.  

In May 1998, the veteran was seen with asthma.  She was on 
Proventil.  She presented with three days of wheezing and 
shortness of breath that was partially relieved with 
albuterol inhaler.  The impression was mild asthma.  

In July 1998, the veteran was seen with complaints of 
paroxysmal cough, chronic rhinitis, and reported history of 
asthma.  Over the past spell of hot and humid weather, she 
had been bothered by intermittent bouts of breathlessness and 
coughing.  Her medications were Serevent, twice daily, and 
Albuterol as needed.  The veteran used it two to three times 
a day.  The spirometry showed FVC of 113 percent, FEV1 of 107 
percent, and a ratio of  .78.  It was noted that this was 
normal.  The impression was that her allergic rhinitis and 
probably post nasal drip were likely the greatest 
exacerbating factors of her pulmonary symptoms with an 
additional component related potentially to anxiety and 
depression.  

In August 1998, it was noted that the veteran's asthma caused 
her to feel ill.  

In October 1998, the veteran was seen for treatment of a 
paroxysmal cough, chronic rhinitis, and a reported history of 
asthma.  Since leaving her job, she had a great reduction in 
all of her respiratory symptoms.  Her medications were 
Serevent, twice daily, and Albuterol as needed; the veteran 
usually used it three times a day.  

On a VA examination in February 1999, the veteran reported 
worsening asthma over the last year with episodes of cough 
and chest tightness, occasionally interfering with sleep at 
night.  She was aggravated by hot, humid weather and 
irritants such as soldering fumes.  Presently, she had 
intermittent attacks and had some limitation on heavy 
exertion all of the time.  She would have to stop after 
walking up one to two flight of stairs.  She had allergies to 
pollens, cat dander, and dust mites.  She produced no regular 
sputum.  Her medications were Serevent two inhalations twice 
per day; and Albuterol on an as needed basis, averaging four 
inhalations per day.  The FVC was 108 percent and the FEV1 
was 113 percent.  The impression was bronchial asthma.  


II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist her, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in August 1994, service connection was 
awarded for bronchial asthma; a 10 percent rating was 
assigned from January 1994 under Diagnostic Code (DC) 6602 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The regulations pertaining to rating respiratory disorders 
were revised effective October 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Further, the Court has held that the revised regulations do 
not allow for their retroactive application prior to the 
effective date of the revision.  Because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that the Secretary intended to apply those regulations only 
as of the effective date.  Therefore, in view of the 
effective date rule contained in 38 U.S.C.A. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply October 7, 1996, as 
the effective date of the revised regulations for respiratory 
disorders prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Rhodan v. West, 
12 Vet. App. 55 (1998).

The "old" regulations pertaining to respiratory disorders 
in effect prior to October 7, 1996 provided that:

Asthma, bronchial:
Pronounced; asthmatic attacks very 
frequency with severe dyspnea on slight 
exertion between attacks and with marked 
loss of weight or other evidence of 
severe impairment of health.........100

Severe; frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea 
on exertion between attacks with only 
temporary relief by medication; more than 
light manual labor 
precluded............60

Moderate; asthmatic attacks rather 
frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on 
exertion between 
attacks................30

Mild; paroxysms of asthmatic type 
breathing (high pitched expiratory 
wheezing and dyspnea) occurring several 
times a year with no clinical findings 
between attacks........10

NOTE:  In the absence of clinical 
findings of asthma at 

the time of examination, a verified 
history of asthmatic attacks must be of 
record.

38 C.F.R. Part 4, Diagnostic Code 6602 (1995). 

The "new" regulations pertaining to rating respiratory 
disorders, in effect as of October 7, 1996, are found in 38 
C.F.R. § 4.97, Codes 6502-6847 (1997) and are set forth in 
pertinent part below:

6602 Asthma, bronchial:
FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive 
medications....................100

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids...........60

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory medication...........30

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral 
bronchodilator therapy...........10

Note: In the absence of clinical findings 
of asthma at time of examination, a 
verified history of asthmatic attacks 
must be of record.

38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).  

The record does not support the veteran's claim for a rating 
in excess of 10 percent prior to the effective date of the 
revised rating criteria, as there is no evidence of moderate 
bronchial asthma with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  On a VA outpatient record from 
January 1996, the veteran reported exertional dyspnea which 
was non-limiting.  On a VA examination in June 1996, the 
veteran reported intermittent shortness of breath with 
exercise intolerance and 1-2 flight dyspnea.  On examination, 
no shortness of breath was obvious on moderate to mild 
activity.  Pulmonary function studies have all been normal.  
The preponderance of the evidence clearly establishes that 
the veteran's symptoms do not meet the criteria for an 
increased rating prior to October 7, 1996, the date of the 
rating criteria revision.

However, the record supports a rating of 30 percent from the 
date of the revision of the rating criteria for respiratory 
disorders, October 7, 1996.  The evidence shows that the 
veteran requires daily inhalational therapy.  Consideration 
has also been given to whether the veteran is entitled to a 
rating in excess of 30 percent from the date of the revision 
of rating criteria, under both the old and revised 
regulations.  On the February 1999 VA examination, the 
veteran had intermittent attacks and some limitation on heavy 
exertion all of the time.  She was on inhaler medication 
daily.  VA outpatient records from October 1996 to October 
1998 show treatment every couple of months for asthma 
symptoms.  Her pulmonary function tests and spirometry 
readings were normal.  The veteran's symptomatology does not 
equate to the criteria required for a 60 percent rating under 
the old criteria or the revised criteria for respiratory 
disorders.  


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service connected bronchial asthma prior to October 
7, 1996, the date of the revision of the pertaining to 
respiratory disorders is denied.

Entitlement to a 30 percent rating for the veteran's service 
connected bronchial asthma is granted under the revised 
rating criteria pertaining to respiratory disorders, 
effective from October 7, 1996; subject to the law and 
regulations pertaining to the payment of monetary benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

